Citation Nr: 0616409	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, to include as secondary to status post 
meatotomy, due to urethritis.

2.  Entitlement to a compensable rating for status post 
meatotomy, due to urethritis.  

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the 
residuals of a head injury, and, if so, whether service 
connection is warranted.

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

5.  Entitlement to service connection for vasculitis, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.

7.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to August 1968, including service in Vietnam 
during the Vietnam War.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003  
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which, in 
pertinent part, found that new and material evidence had not 
been received to reopen a claim for service connection for 
residuals of a head injury, denied service connection for 
peripheral neuropathy, vasculitis, and urinary incontinence, 
denied a compensable rating for status post meatotomy, and 
denied entitlement to a TDIU.  The matter is also on appeal 
from a September 2003 rating action by the St. Louis RO, 
which, in pertinent part, granted service connection with a 
10 percent rating for PTSD.

The issue of entitlement to service connection for diabetes 
mellitus was not certified to the Board as on appeal.  
However, upon complete review of the file, the Board finds 
that the veteran perfected an appeal of this issue from a 
February 2002 rating action.  He submitted a timely notice of 
disagreement in March 2002, and a statement of the case was 
issued in June 2002.  In a September 2002 statement, the 
veteran indicated that he disagreed with the RO's denial of 
the claim for service connection for diabetes, since he had 
served in Vietnam.  Although this statement was under the 
heading "notice of disagreement," the veteran had already 
submitted a notice of disagreement on this issue.  A 
substantive appeal does not have to be on a VA Form 9, and 
this statement from the veteran can reasonably be construed 
as his appeal on this issue.  Therefore, the Board has 
included this in the list of issues on appeal.

The issues involving the merits of the claim for service 
connection for the residuals of a head injury, entitlement to 
service connection for diabetes mellitus, vasculitis, and 
peripheral neuropathy, entitlement to an increased rating for 
PTSD, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Urinary incontinence was not shown during service, nor 
has it been related to service or to a service-connected 
disability.

2.  Disability due to status post meatotomy is manifested by 
no compensable symptomatology.  

3.  In April 1991, the RO denied the claim for service 
connection for residuals of a head injury, to include 
blackouts, headaches, and dizziness.  The veteran did not 
appeal.

4.  Some of the evidence received since 1991 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  Service connection for urinary incontinence is not 
warranted, on either a direct or secondary basis.  
38 U.S.C.A. §§ 1110 and 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.303, 3.304, and 3.310 (2005).

2.  A compensable rating for status post meatotomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.115a-b, Diagnostic Codes 7599-7518 
(2005).

3.  The April 1991 RO rating decision that denied service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2005).

4.  New and material evidence has been received, and the 
claim for service connection for residuals of a head injury 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has urinary incontinence that 
began during service.  He asserts that his incontinence was 
due to a bladder condition which was noted in his service 
medical records.  He also contends that a compensable rating 
is warranted for disability due to his service-connected 
status post meatotomy.

As a matter of background, the Board notes that service 
medical records document treatment for urethritis due to 
gonoccoccus in August 1966, and for recurrent urethral 
discharge due to non gonococcal urethritis (or non-specific 
urethritis) on numerous occasions throughout service.  In 
March 1967, it was noted that the veteran had an abnormal 
meatus, and that he was sent to the urology clinic for 
possible meatotomy.  Subsequent service medical records show 
ongoing treatment for urethritis, urethral discharge, and 
dysuria.  On his August 1968 report of examination prior to 
separation, the veteran's genito-urinary system was evaluated 
as normal.  On an associated report of medical history, the 
veteran checked "yes" indicating a history of VD-syphilis, 
gonorrhea, etc.  Physician's notes appear to read "blood in 
urine on occasion" and "urethral stricture".  Within days 
after separation from service in August 1968, the veteran was 
admitted to a VA facility with chronic urethral discharge and 
intermittent paraphimosis (painful constriction of glans 
penis by a phimotic foreskin, which has been retracted behind 
the corona).  The veteran was found to have recurrent 
urethritis and was advised to undergo meatotomy and 
circumcision.  The veteran underwent both procedures on 
August 16, 1968, and was discharged the following day.  A 
July 1970 clinical record shows that the veteran appeared for 
complaints regarding his meatus, but cancelled his 
examination and did not return.

A.  Entitlement to service connection for urinary 
incontinence 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

While the evidence shows the veteran suffers from urinary 
frequency and incontinence, the medical evidence of record 
does not show that this problem was incurred during service 
or for years thereafter.  More importantly, the preponderance 
of the medical evidence of record relates the veteran's 
current urinary frequency/incontinence to residuals of a 
trauma from a work-related, multi-story fall on November 2, 
1983, and not to any aspect of the veteran's period of 
service or to any service-connected disorder.  

Initially, the Board notes that service medical records 
reveal no complaints or findings indicative of a bladder 
disorder or urinary incontinence/frequency.  While the 
veteran was treated during service and shortly thereafter for 
problems involving the distal end of his penis (recurrent 
episodes of urethritis, urethral discharge, dysuria, urethral 
stricture, and an abnormal meatus leading to meatotomy and 
circumcision), there is no evidence showing any urinary 
frequency or incontinence or problems associated with the 
veteran's bladder during service.  In short, complaints of 
urinary frequency and incontinence were not shown during 
service or for many years thereafter.  

The earliest post-service record showing complaints of 
urinary frequency (and the only evidence of such complaints 
prior to 1983) is found on an August 1979 VA record.  The 
examiner noted no dysuria, hesitancy, straining, or urethral 
discharge, and indicated that findings were within normal 
limits.  No diagnosis was provided, and no opinion was given 
as to etiology.   

While the veteran contends that his urinary 
frequency/incontinence is related to service, there is no 
medical evidence of record to support such a conclusion.  To 
the contrary, the vast weight of medical evidence on file 
relates the veteran's urinary frequency/incontinence to an 
intercurrent injury - the 1983 work-related fall.

Extensive records of private treatment document consistent 
problems with urinary frequency, urinary retention, and 
bladder problems beginning in November 1983.  In November 
1983, the veteran was hospitalized after having fallen a 
number of stories while working on a construction project.  
Injuries included multiple fractures to the hip and pelvis 
(left intertrochanteric hip fracture and fracture of the left 
superior and inferior pubic ramus).  Following reduction and 
internal fixation of the left hip, the veteran was examined 
in urology in consultation for hematuria.  He was found to 
have a renal contusion but also had difficulty voiding.  He 
underwent urodynamic tests, the results of which were felt to 
be consistent with element of neurogenic bladder.  Medical 
records from 1983 to 1986 show consistent treatment, testing, 
and surgical investigation involving complaints of urinary 
retention, urinary frequency, and bladder problems.  Findings 
have included:  small capacity bladder with bladder outlet 
obstruction, blunting and dilation of the right upper pole 
calyces as well as a distended bladder secondary to a large 
residual (November 1983); voiding dysfunction (April 1985); 
and chronic inflammation of the bladder (November 1986 
cytoscopy/biopsy).  Medical records from this period 
consistently link the onset of bladder problems with the 
pelvic injury the veteran suffered in November 1983. 
Additionally, the report of a March 1985 SSA Disability 
Determination indicated that the veteran's complaints of 
incontinence are supported by the medical evidence and are 
credible with respect to the period beginning November 2, 
1983. 

Most compelling are the report of a September 1990 
examination by Dr. JFM and a transcript of that private 
doctor's testimony in an October 1990 deposition involved in 
a legal matter against the veteran's construction company.  
In his September 1990 examination report, Dr. JFM concluded 
that the veteran suffered from severe genitourinary 
dysfunction (including urinary frequency and loss of bladder 
control) secondary to a fractured pelvis with intrapelvic 
trauma from the 1983 fall.  He elaborated a great deal on 
this conclusion in the October 1990 deposition.  Dr. JFM 
noted that he reviewed the veteran's medical records (p.9) 
and that he personally examined the veteran (p. 11).  In 
testimony spanning 10 pages of the transcript (p.49-59), Dr. 
JFM goes into great detail laying out the bases for his 
medical opinion that the 1983 fall and trauma to the 
veteran's pelvis and bladder caused his current urinary 
incontinence.  He described X-rays of the veteran's fractured 
pelvis (p. 67) and indicated how such injuries would damage 
the bladder, leading to urinary frequency, dribbling, etc. 
(p. 69).  

While the claims file contains a single notation of a 
complaint of urinary frequency in 1979, the overwhelming 
weight of the medical evidence of record indicates that the 
veteran's current urinary frequency/incontinence is related 
to his injury in November 1983, and not to any aspect of the 
veteran's period of service, or his service-connected status 
post meatotomy.  In fact, no medical evidence has been 
presented showing any link between service (or a service-
connected disorder) and the veteran's urinary incontinence.  

In summary, urinary frequency was not shown during service or 
at separation.  From the time of separation in 1970 until 
1983, there is only one complaint of urinary frequency (in 
1979) with no diagnosis and no opinion as to etiology.  
Bladder problems including urinary frequency/incontinence 
have been documented since the veteran's 1983 workplace 
injury, and the weight of the medical evidence relates these 
problems directly to that severe injury.  Furthermore, no 
competent medical evidence has otherwise been presented to 
show a causal nexus between the veteran's period of service 
(or any service-connected disability) and the development of 
bladder problems, including urinary incontinence, many years 
later.  

While the veteran asserts that his urinary incontinence is 
related to service, in cases such as this, where a medical 
diagnosis and competent medical evidence of causation are 
essential, the veteran's lay statements alone are not a 
sufficient basis upon which to grant service connection.  See 
Espiritu, supra.  The veteran's statements have been 
considered, but he is not competent to testify as to medical 
diagnosis or causation.

Without competent medical evidence indicating any link 
between urinary incontinence and the veteran's period of 
service (or a service-connected disability), service 
connection can not be granted for this condition.  The 
preponderance of the evidence is against the claim for 
service connection for urinary incontinence, and it must be 
denied.       

B.  Entitlement to an increased rating for status post 
meatotomy.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the claim in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

As noted above, the veteran was treated during service for 
recurrent urethritis related to an abnormal meatus; he 
underwent meatotomy and circumcision shortly after separation 
from service.  The RO granted service connection for status 
post meatotomy due to urethritis in 1991, and the resultant 
disability has since been rated noncompensable under 
38 C.F.R. § 4.115a-b, Diagnostic Codes (DC) 7599-7518.  Under 
DC 7518, stricture of the urethra is to be rated as a voiding 
dysfunction.  A 20 percent is warranted when a voiding 
dysfunction requires the wearing of absorbent materials which 
must be changed less than two times per day.  Higher ratings 
are available when urine leakage causes a greater problem.  
See 38 C.F.R. § 4.115a.  The Board notes that 38 C.F.R. 
§ 4.115a also includes the criteria for rating genitourinary 
system dysfunction manifested by urinary frequency, 
obstructed voiding, and urinary tract infections.

There is no question that the recent medical evidence shows 
findings that would usually require assigning a compensable 
percent disability rating.  However, based on the medical 
evidence, the Board concludes the veteran's genitourinary 
impairment and symptomatology is due to his nonservice-
connected urinary disabilities.  In other words, the 
determinative question in this case is not whether the 
veteran has symptoms that meet the criteria for a compensable 
rating (he does), but whether the current complaints and 
functional impairment are due to the service-connected 
residuals of the meatotomy due to urethritis or the 
nonservice-connected urinary disabilities/injuries.

A regulation setting out principles relating to service 
connection, while not specifically addressed to rating 
service-connected disabilities, is instructive in assessing 
the evidence relating to the circumstances of this veteran's 
claim for an increase.  It provides that, when chronicity of 
a disease is established in service, subsequent 
manifestations of the same chronic disease, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (emphasis 
supplied).  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

Review of the medical evidence of record does not show that 
the veteran is currently being treated for urethritis or for 
any other urinary problems related to his service-connected 
status post meatotomy.  While the veteran has reported 
urinary frequency/incontinence, that problem (as discussed 
thoroughly above) is related to a 1983 injury and not to the 
veteran's service-connected status post meatotomy.  The Board 
will not reiterate those opinions here, since they are 
discussed in detail above.  To summarize, no medical 
professional has concluded the veteran's urinary symptoms are 
due to the service-connected condition, and the medical 
evidence indicates these problems are due, in fact, to the 
injuries he sustained in a 1983 work-related accident.       

Since the records do not reflect that the veteran's status 
post meatotomy currently causes a voiding dysfunction, 
urinary frequency, obstructed voiding, or urinary tract 
infections, there is no basis upon which to grant a 
compensable rating.  See 38 C.F.R. § 4.115a.  In sum, without 
evidence of some disabling symptoms due to the service-
connected condition, an increased (compensable) rating for 
status post meatotomy is not warranted. There is no 
reasonable doubt that could be resolved in his favor since 
the medical evidence is unequivocal.  There are no other 
diagnostic codes potentially applicable to the service-
connected condition.



C. New and Material Evidence for Residuals of Head Injury

An April 1991 rating decision denied this claim as there was 
no evidence of a current disability and no objective evidence 
an injury occurred in service. The veteran was notified of 
this decision and his appellate rights via a May 1991 letter.  
He did not appeal.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  In 
2001, the RO received the veteran's claim to reopen.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.  The 
Board further notes that the 2003 rating decision on appeal 
and the 2004 statement of the case, despite recognizing that 
this claim was filed in April 2001, adjudicated it under the 
post August 2001 standard.  This was erroneous.

The evidence received subsequent to 1991 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the 1991 rating decision, additional evidence received 
includes extensive medical evidence that is new in that it 
was not previously of record.  It is also material because 
the additional evidence shows that the veteran has the 
claimed disability - blackouts, headaches, etc.  The new 
evidence at least "contribute[s] to a more complete picture 
of the circumstances surrounding the origin" of the 
appellant's disorder, to include the issue of whether it is, 
in fact, related to his military service.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The RO declined to reopen the claim 
since some of the additional evidence relates the claimed 
disability to post-service head injuries.  That is a matter 
for adjudicating the claim on the merits, however.

Accordingly, the Board finds that the evidence received 
subsequent to 1991 is new and material and serves to reopen 
the claim for service connection for residuals of a head 
injury.  However, the Board cannot, at this point, adjudicate 
the reopened claim, as further assistance is required to 
comply with the duty to assist.  This is detailed in the 
REMAND below.

Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Since the residuals of a head injury claim has been reopened, 
as discussed above, it is clear sufficient evidence was 
submitted on that particular question, and any notice 
deficiencies were not prejudicial to consideration of the 
veteran's claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in April 2002 (for the service connection claim) and 
December 2002 (for the claim for a higher rating) fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2002 and December 2002 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). Since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  Since the RO assigned the noncompensable 
disability rating at issue here for the veteran's service-
connected disability related to status post meatotomy, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, supra.  

The veteran's service medical records, records relating to 
claims for Workers Compensation and Social Security 
Disability benefits, VA medical treatment records, and 
identified private medical records have all been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The veteran was also accorded a VA examination in March 
(signed in April) 2003.  That examination assessed the 
urinary-related claims, which are the two claims decided 
herein.  The examiner stated that he could not determine 
whether the veteran's incontinence was secondary to the his 
meatotomy since he did not have the veteran's compensation 
and service medical records for review.  Ordinarily, VA's 
duty to assist would require returning the file to the 
examiner so that the opinion could be provided.  The RO 
considered doing so, but an April 2004 notation in the file 
indicates that the RO concluded additional examination was 
not necessary.  Based on the unique circumstances of this 
case, the Board concurs.  The record (as discussed above) is 
replete with medical evidence and opinions from doctors who 
did review the veteran's entire record, all of which link the 
veteran's incontinence to his 1983 fall, and not to the 
meatotomy he received in 1968.  Although it was error not to 
return the file to the VA examiner, it was harmless, since 
the VA examiner's review of the file would have shown 
numerous opinions that the urinary symptoms are due to the 
1983 injury.  The Board finds that another examination is not 
warranted, as the medical evidence of record clearly and 
unequivocally shows the reported symptoms are not related to 
service or a service-connected disability.  The Board notes, 
as well, that the recent examination did not find any 
symptoms of status post meatotomy that would warrant a 
compensable rating.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  Moreover, the 
veteran himself does not allege that the symptoms have grown 
more severe.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2003 VA examination report is 
sufficient and supported by VA outpatient treatment records 
and records of private treatment.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for urinary incontinence is denied, on a 
direct and secondary basis.

A compensable rating for status post meatotomy is denied.

As new and material evidence has been received to reopen the 
claim for service connection for residuals of head injury, 
the claim is reopened, and, to that extent only, the appeal 
is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the 
present appeal, the appellant was not provided with 
appropriate notice of what type of information and evidence 
was needed to substantiate his claims involving entitlement 
to service connection for diabetes mellitus and entitlement 
to an increased rating for PTSD.

Regarding the issue of entitlement to service connection for 
diabetes mellitus, the Board notes that no VCAA notice letter 
was ever sent to the veteran.  Additionally, notice with 
regard to the issue of entitlement to an increased rating for 
PTSD was deficient for failure to notify the veteran of what 
would need to be shown for a higher rating and an earlier 
effective date (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  He was sent letters on his claim for 
service connection for PTSD, but was not informed of what 
evidence is needed for higher ratings once he disagreed with 
the initial rating.  As such, it will be necessary to remand 
these matters to provide the appellant proper VCAA notice.  
  
The Board notes that the veteran has not had a psychiatric 
evaluation to assess the severity of disability due to PTSD 
in nearly three years.  Records from this time period 
(addressing the veteran's competency) appear to indicate that 
his PTSD has grown more severe.  In an effort to obtain a 
medical assessment of the severity of the veteran's service-
connected PTSD, the veteran should be provided a new 
examination.

For the reasons given above, the Board has reopened the claim 
for service connection for residuals of a head injury.  
Review of the record shows that the veteran is a combat 
veteran, having received a Combat Infantryman's Badge.  The 
service medical records show treatment for agitation 
following a "short round" that landed near the veteran.  
Upon separation from service, the veteran noted that he had 
incurred a head injury from a mortar attack.  Even without 
the contemporaneous in-service notations that the veteran had 
injured his head during a mortar attack, the fact is that as 
a combat veteran, such an injury is consistent with the 
circumstances of his service, and the fact that it occurred 
must be conceded.  The post-service medical evidence 
indicates he had post-concussion syndrome following the 1983 
work accident, which included headaches, blackouts, and 
dizziness.  However, the evidence also shows treatment for 
complaints of headaches and dizziness in the 1968 VA medical 
records shortly after discharge from service.  In light of 
the evidence, it is reasonable to provide the veteran a VA 
examination to see if he does, in fact, have any current 
disorder that is related to his military service.

Turning to the issues of entitlement to service connection 
for peripheral neuropathy and vasculitis, the Board notes 
that the current record contains competing and uncertain 
medical opinions as to the likelihood that either condition 
is related to  any aspect of the veteran's period of service.  
A new examination with opinion(s) is in order.  

Finally, the Board notes that the claim for a TDIU cannot be 
addressed until resolution of the veteran's claims for 
service connection and a higher rating for PTSD.  The claim 
for a TDIU is inextricably intertwined with these claims, and 
therefore they must be addressed together.   Harris v. 
Derwinski, 1. Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claims of entitlement 
to service connection for diabetes 
mellitus, and entitlement to an increased 
rating for PTSD, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw 
discussed above .  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005); See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Obtain the veteran's records from the 
VA Medical Center in St. Louis for 
treatment from 2003 to the present.

3.  After the VA records are added to the 
claims file (to the extent available), 
schedule the veteran for a VA 
neurological examination to determine the 
etiology of his complaints of headaches, 
blackouts, and dizziness. 

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
complaints are due to any aspect of the 
veteran's period of service, including a 
head injury. All opinions expressed must 
be supported by complete rationale, and 
must discuss the medical evidence 
diagnosing post-concussion syndrome 
following a 1983 work injury, with 
history provided by the veteran at that 
time that his headaches subsided after 
the 1968 VA treatment.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the veteran has had sufficient 
time to reply to any notice letters, and 
any additional records are added to the 
claims file (to the extent available), 
the veteran should be scheduled for 
appropriate VA examination(s) to identify 
the precise nature and likely etiology of 
his peripheral neuropathy and vasculitis.  
The examiner(s) should be supplied with 
the veteran's claims folder and should 
review all pertinent medical evidence.  
Specifically noted in this regard are the 
September 2002 and September 2003 
opinions of VA doctor, AMJ, MD, 
(indicating it is possible that the 
veteran's vasculitis, and resultant 
peripheral neuropathy, was caused by his 
exposure to agent orange during military 
service), the report of a March 2003 VA 
examination (which appears to contain a 
concurring opinion - albeit without 
review of the claims file), and the 
report of an October 2001 VA examination 
(which contains an opinion relating the 
peripheral neuropathy and vasculitis to 
rheumatoid arthritis, and not to any 
aspect of service).  The examiner(s) 
should perform any and all necessary 
diagnostic testing and completely examine 
the veteran prior to rendering a 
diagnosis.  

The examiner(s) should specifically 
identify the precise nature of the 
veteran's peripheral neuropathy and 
vasculitis and provide a medical opinion 
as to whether it is at least as likely as 
not that either disorder is related to 
any aspect of the veteran's period of 
service, including to a service-connected 
disorder or to the veteran's inservice 
exposure to herbicides in Vietnam.  All 
opinions expressed must be supported by 
complete rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  The veteran should be scheduled for a 
VA psychiatric examination to identify 
the severity of disability due to PTSD.  
The veteran's claims folder must be 
reviewed by the examiners.  The examiner 
should describe all findings in detail, 
and should explain the rationale for any 
opinion given.  As in the 2003 VA 
examination, the examiner should 
distinguish between symptoms and 
impairment due to the service-connected 
PTSD as opposed to any nonservice-
connected conditions (such as major 
depression due to the 1983 occupational 
accident), and apportion the GAF score 
assigned, if possible. 

6.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal, including the issue 
of entitlement to a TDIU.  If any benefit 
sought remains denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


